Citation Nr: 1705559	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  08-10 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for left and right shoulder disabilities and assigned noncompensable ratings effective from August 30, 2006.  

The Veteran perfected an appeal of these ratings, and during the appeal process, he asserted that he was unemployable due to his service-connected disabilities, effectively raising a claim for a TDIU.  In a June 2012 decision, the Board took jurisdiction of the TDIU claim as part of the Veteran's claims for higher ratings pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded it for further development.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in June 2009.  A copy of the hearing transcript is of record.


FINDING OF FACT

The Veteran's service-connected disabilities are not so severe as to prevent him from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in an August 2013 letter.  The claim was then adjudicated in supplemental statements of the case (SSOCs) in March 2014 and August 2016.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that a delay in timing of the notice is "cured," and therefore harmless, when adequate notice is followed by readjudication of the claim such as through an SOC or SSOC).  The Veteran has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide assessments of the functional impact of the Veteran's service-connected disabilities.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran testified at a Board hearing in June 2009, which has been transcribed and included in the record.  At the hearing, the Veteran had an opportunity to present testimony on the essential elements of the claim, to include functional impairment associated with his service-connected disabilities.  All hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In light of the above development, the Board's June 2012 remand directives regarding the claim for a TDIU have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

II.  TDIU

A.  Applicable Laws

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims (Court) defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."

The Veteran is service-connected for a left shoulder disability, rated at 10 percent prior to March 31, 2016, and 20 percent thereafter; a right shoulder disability, rated at 10 percent prior to March 31, 2016, and 20 percent thereafter; and a right knee disability, rated at 10 percent.  His combined rating, to include application of the bilateral factor, is 30 percent prior to March 31, 2016, and 50 percent thereafter.  Notably, because the Veteran's service-connected conditions all affect the orthopedic body system, they can be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16(a).  Even with such consideration, however, he does not meet the schedular criteria for a TDIU.

Nevertheless, a TDIU may still be available on an extraschedular basis if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry in determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).


B.  Evidence and Analysis

The Veteran submitted a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in March 2016.  He indicated that he had one year of college level education, and that he performed maintenance work in a restaurant from 1971 to 1992.  He further indicated that he became too disabled to work in June 1999.

While he stated in his TDIU application that he performed maintenance work from 1971 to 1992, he reported during an August 2016 VA examination that he worked as a cook from 1972 to 1992.  He also stated that he was a volunteer coordinator for ambulances and paramedics from 1977 to 1987.  He further stated that he helped his wife with her upholstery work.  He again reported working as a cook from 1972 to 1992 during a January 2014 VA examination.

VA treatment records dated November 2015 show the Veteran reported owning an upholstery shop for 30 years.  During the January 2014 VA examination, he stated that his wife did upholstery and that he had sewed with her for years.

During an April 2010 VA examination, the Veteran reported his usual occupation as upholsterer, and that he retired in 2008.  During a November 2006 general VA examination, the Veteran reported being retired since 2005.

Based on the above, the best the Board can determine is that the Veteran worked in a restaurant from 1972 to 1992, performing cooking and maintenance duties.  He also worked as an volunteer emergency services coordinator from 1977 to 1987.  Prior to 1992, he may have also engaged in sewing and upholstery work.  From 1992, it appears he engaged in upholstery work exclusively.

An April 2010 VA examination noted that the Veteran's left and right shoulder conditions would moderately affect chore activities, and mildly affect shopping and driving activities.  The examiner further indicated that the Veteran's right shoulder would impair employability due to difficulty with lifting and carrying.

During the Veteran's January 2014 VA examination, he reported that he could only descend steps one at a time, and that his wife was typically the one to carry things out to their curb.  The examiner determined that, due to his knee condition, the Veteran should avoid repetitive squatting, and that he would have difficulty with lifting and carrying.  His shoulder conditions required him to avoid overhead work, and heavy lifting and carrying.  Notably, the Veteran reported that he still helped his wife with sewing upholstery.

VA treatment records dated November 2015 show Veteran still sewed as a hobby.

During an August 2016 VA examination, the Veteran reported that he could only ascend or descend stairs one at a time, and that he refused to walk up hills.  He also reported difficulty with activities such as shoveling or lifting items above shoulder level.  The examiner indicated that his knee condition limited repetitive squatting and walking on inclines, and his shoulder conditions limited lifting and reaching over shoulder level.  There were no sedentary limitations.  An October 2016 VA examination also noted limitations with over shoulder reaching, lifting more than 10 pounds, or repetitive use of the left arm.  Again, there were no sedentary limitations.

Based on the above, the Board finds that the Veteran's service-connected disabilities do not preclude him from gainful employment.  It is clear that there are some physical limitations caused by his knee and shoulder disabilities, including with lifting and carrying.  However, the Veteran reported owning and working in an upholstery shop for 30 years, and he was still able to engage in sewing and upholstery work as evidence by his statements in January 2014 and November 2015.  He has not expressed, and the evidence does not specifically show, that his disabilities limit his capacity to engage in this type of work.

Moreover, it is unclear as to when he stopped working.  His March 2016 TDIU application indicates he became too disabled to work in 1999, one VA examination indicates he retired in 2005, and a subsequent VA examination indicates he retired in 2008.  As noted earlier, the current TDIU claim arises out of ratings effective from August 30, 2006, and the Board must consider whether a TDIU is warranted for the period of time from that date.  However, a TDIU cannot be awarded for any period in which the Veteran was actually gainfully employed.

In sum, because the evidence is not clear as to when the Veteran stopped working during the appeal period, and because he is able to continue to perform work consistent with his prior occupational history, the Board concludes that the assignment of a TDIU on an extraschedular basis is not warranted in this case.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (for a veteran to prevail on a claim for TDIU, it is necessary that the record reflect some factor which places the case in a different category than other veterans with an equal rating of disability).  



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a TDIU is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


